Citation Nr: 1310937	
Decision Date: 04/02/13    Archive Date: 04/11/13

DOCKET NO.  08-22 231	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for low back disability.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU). 


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to March 1953, from July 1954 to June 1958, and from July 1958 to March 1959. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2007 rating decision issued by the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which, in pertinent part, denied entitlement to service connection for degenerative disc disease of the lumbar and thoracic spine and entitlement to a TDIU.

The Veteran provided testimony before the undersigned Acting Veterans Law Judge (AVLJ) at the RO (Travel Board hearing) in May 2011.  A transcript is of record. 

The case was previously before the Board in February 2012 and November 2012, at which time the Board remanded the above-captioned claims for further development.  The case has since been returned to the Board for adjudication.

The Veteran's Virtual VA paperless claims file has also been reviewed in associations with the Veteran's claim.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).





(CONTINUED ON THE NEXT PAGE)

FINDINGS OF FACT

1.  The Veteran's current low back disability was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested to a degree of 10 percent or more within one year from the date of separation from the military.

2.  The Veteran's service-connected disabilities are not shown to be of such severity so as to preclude substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2012).

2.  The criteria for a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record: (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Board finds that the content requirements of a duty to assist notice letter have been fully satisfied.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in June 2006 and December 2006 provided the Veteran with an explanation of the type of evidence necessary to substantiate his claims, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  The letters also provided the Veteran with information concerning the evaluations and effective dates that could be assigned should his claims be granted, pursuant to Dingess v. Nicholson, 19 Vet. App. 473 (2006).  These letters were provided prior to the initial RO adjudication of his claims in the February 2007 rating decision.  Accordingly, VA has no outstanding duty to inform the Veteran that any additional information or evidence is needed.

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issues has been obtained.  His STRs and post-service treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorders currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in VA examinations in January 2006, February 2006, October 2006, April 2012, and January 2013, the results of which have been included in the claims file for review.  The examinations involved thorough examinations of the Veteran and opinions that were supported by sufficient rationale.  Therefore, the Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claims.

Furthermore, the Veteran was afforded a Board hearing in May 2011.  A Board member has two duties at a hearing: (1) a duty to fully explain the issues still outstanding that are relevant and material to substantiating the claim, and (2) a duty to suggest that a claimant submit evidence on an issue material to substantiating the claim when the record is missing any evidence on that issue or when the testimony at the hearing raises an issue for which there is no evidence in the record.  See 38 C.F.R. § 3.103(c)(2) (2012); Procopio v. Shinseki, No. 11-1253, 2012 WL 4882287 at 3 (Vet. App. Oct. 16, 2012) (citing Bryant v. Shinseki, 23 Vet. App. 488, 492, 496 (2010)).

Here, during the Board hearing, the AVLJ specifically noted the issues as "entitlement to service connection for a low back disability and entitlement to a total disability rating based on individual unemployability."  See Board hearing transcript, page 2.  The Veteran was assisted at the hearing by an accredited representative from the Texas Veterans Commission.  See Board hearing transcript, page 1.  The AVLJ and the Veteran's representative asked the Veteran questions pertaining to the elements of the claims that were lacking to substantiate the claims for benefits.  The AVLJ also sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claims.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with the hearing requirements, nor identified any prejudice in the conduct of the Board hearing.  By contrast, the Board hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that the AVLJ complied with the aforementioned hearing duties, and that any error in notice provided during the Veteran's hearing constitutes harmless error.

The Board is also satisfied as to substantial compliance with its February 2012 and November 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for additional VA examinations and medical opinions, which he had in April 2012 and January 2013.  The remands also asked the RO to obtain the Veteran's recent VA treatment records.  These records were obtained and associated with the Veteran's Virtual VA paperless claims file.  The remands also directed the RO to readjudicate the Veteran's claims, which was completed in Supplemental Statements of the Case (SSOCs) dated in October 2012 and February 2013.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran contends that he is entitled to service connection for a low back disability that was incurred during his active military service.

Service connection may be granted for a disorder resulting from a disease or injury incurred in or aggravated by the active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence of a current disorder with a relationship or connection to an injury or disease or some other manifestation of the disorder during the active military service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  

Service connection may be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the active military service, establishes that the disease was incurred during the active military service.  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R.  § 3.303(d). 

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013).  

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine by the October 2006 VA examiner.  The Veteran was also diagnosed with spondylosis of the lumbar spine at the April 2012 and January 2013 VA examinations.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  Here, the Veteran's military entrance examination did not document any abnormalities of the spine.  In June 1956, the Veteran's STRs document that he injured his low back while lifting one and a half days ago.  The Veteran was experiencing muscle spasms in his lumbar muscle.  The Veteran was treated on three more occasions that month for the same symptoms, and was eventually admitted to the hospital for bed rest and treatment of his symptoms for a few days.  At that time, the Veteran reported having low backaches for the past year, and was currently experiencing limitation of motion in his lumbar spine.  In June 1956, the Veteran was diagnosed with "some muscle spasms of low back" and "strain, low back, recurrent."  Following his treatment, the Veteran's STRs do not contain any further complaints of or treatment for his back.  His military separation examinations dated in May 1958 and March 1959 do not document any abnormalities of the Veteran's spine.  In his contemporaneous medical histories, the Veteran was silent with respect to any complaints pertaining to the low back.  
 
As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, there are no medical nexus opinions of record linking the Veteran's current low back disorder to his active military service.  

The Veteran was afforded a VA examination in October 2006.  X-rays taken at the examination documented degenerative joint disease of the lumbar spine.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner diagnosed the Veteran with "age acquired degenerative joint disease of the lumbar spine."  The examiner then concluded that the Veteran's current low back disorder was not caused by or aggravated by his active military service.  The examiner reasoned that the Veteran's STRs demonstrated a purely muscle-related injury and that there was no clinical evidence of a recurring back problem.  The examiner also noted that it was not until 1999 that post-service treatment of a low back disorder was demonstrated and that current X-ray films demonstrate degenerative joint disease consistent with aging. 

In February 2012, the Board remanded the Veteran's claims to afford the Veteran a new VA examination.  The VA examiner was asked to provide an etiological opinion for the Veteran's claimed low back disorder.  The Veteran was provided the VA examination in April 2012.  Following a physical examination of the Veteran and a review of the claims file, the April 2012 VA examiner diagnosed the Veteran with mild, spondylosis of the lumbar spine.  The examiner then provided a negative nexus opinion with respect to the Veteran's back claim.  His rationale was that the Veteran only had one complaint in service, in which he was diagnosed and treated for a back strain.  The examiner indicated that the in-service back strain subsequently resolved.  The examiner noted that he also did not see any evidence of an in-service injury.  Additionally, the examiner found that there was no evidence of a chronic low back disorder associated with the Veteran's active military service.  The examiner pointed out that the Veteran was previously denied service connection for a low back disorder, and indicated that there was no new evidence.  The examiner further stated that the Veteran "had no complaint or evaluation for a back condition since 1999" (emphasis added).  The Board found the April 2012 VA medical opinion to be partially inadequate inasmuch as the rationale was based on erroneous facts.  Specifically, VA treatment records show continued treatment for back complaints since 1999, and the April 2012 VA examiner indicated that there had been no treatment for back complaints since 1999.  

Therefore, the Board remanded the appeal so that the Veteran could be afforded another VA examination and medical opinion.  In January 2013, the Veteran was afforded another VA examination to determine the etiology of his low back disorder.  The Veteran told the VA examiner that he had been experiencing back pain on and off since the 1950s.  Following a physical examination of the Veteran and a review of the Veteran's claims file, the January 2013 VA examiner diagnosed the Veteran with mild, spondylosis of the lumbar spine.  The examiner then determined that the Veteran's current low back disorder was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that there was no evidence of chronic low back pain following the in-service incident.  Further, the examiner found that the onset of the Veteran's current low back disorder in the late 1990s indicates that the type of injury in service was minor, was related to a strain, and did not leave any sequelae.

Thus, the only medical opinions of record weigh against the Veteran's claim of service connection.  All of the VA examiners reviewed the claims file and examined the Veteran prior to providing their medical opinions.  All of the VA examiners provided supporting rationale for their medical opinions.  The October 2006 VA examiner also provided an alternative etiology for the Veteran's back pain - namely, his age.  There are no positive medical opinions to the contrary, and the treatment records do not provide contrary evidence.  Thus, the competent medical evidence is against the Veteran's service connection claim.  Also, since there is no indication of degenerative joint disease of the lumbar spine within the one-year presumptive period after the Veteran's service ended in 1959, he is not entitled to application of the special presumptive provisions that might otherwise warrant granting his claim for service connection.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Moreover, the first post-service medical evidence of a chronic low back disability are June 1999 VA medical records that document continuous treatment for chronic low back symptoms.  Specifically, in June 1999, the Veteran was seen for low back pain that had been occurring for the past month.  At that time, the Veteran did not attribute his low back pain to his active military service.  This intervening lapse between the Veteran's separation from the active military service in 1959 and the first documented manifestation of this claimed disorder in 1999 is probative evidence against his claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (ruling that a prolonged period without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred during the active military service and resulted in a chronic or persistent disorder).  

The Board observes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Citing Buchanan and Jandreau, the Federal Circuit reiterated that it had previously and explicitly rejected the view that competent medical evidence is required when the determinative issue in a claim for benefits involves either medical etiology or a medical diagnosis.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

In the instant case, the Veteran is competent to report an in-service injury, as well as pertinent symptomatology since service.  However, he is not competent to directly link any current disability to service as medical expertise is required.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is nonprobative evidence.  See Davidson, supra; Jandreau, supra; see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

The Board notes that the Veteran testified at his hearing that his current low back symptoms began during service and have continued since that time.  See Board hearing transcript, page 5.  However, the Board finds that the Veteran's contentions are not supported by the medical evidence of record.  The Veteran also testified that, following his military discharge, he first sought treatment for his back in 1965, more than seven years after his active military service ended.  Id.  This 1965 treatment is not documented in the claims file.  Instead, as stated above, the earliest pertinent post-service medical evidence associated with the claims file is dated from June 1999, more than forty years after the Veteran's active duty separation in March 1959.  Additionally, in June 1999, the Veteran was seen for low back pain that had been occurring for the past month.  At that time, he did not attribute his low back pain to his active military service.  Furthermore, the STRs do not show that the Veteran developed a chronic low back disorder during his active military service.  The STRs document that the Veteran was treated for low back pain for only one month during his six years of active duty.  He did not receive further treatment for his low back following these in-service complaints in June 1956, and his military separation examinations documented a normal spine.  Further, the October 2006 VA examiner, following a physical examination of the Veteran and a complete review of the claims file, determined that there was no clinical evidence of a recurring back problem.  The April 2012 VA examiner also found that there was no evidence of a chronic low back disorder associated with the Veteran's active military service.  Similarly, the January 2013 VA examiner reasoned that there was no evidence of chronic low back pain following the in-service incident.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303.  .

Moreover, although the Veteran is competent to describe his low back symptoms, the Board must still weigh his lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making a credibility determination in this case, the Board does not find the Veteran's statements concerning pertinent symptoms of his low back disorder since service to be credible.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  In the instant case, the Board finds that such statements are not credible as they are outweighed by the remainder of the evidence of record and were made under circumstances indicating bias or interest.  

His STRs do not document a chronic low back disorder, as the Veteran was only treated for one month during his six years of active duty and his military separation examinations documented a normal spine.  Importantly, the Veteran did not report any back problems in his contemporaneous medical history at discharge.  It would be reasonable to assume that if he was experiencing continuing back problems, he would have reported it at that time.  Further, the Veteran's active duty service ended in March 1959, but the first post-service treatment and diagnosis is not until June 1999, more than forty years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

Moreover, when the Veteran first sought treatment in June 1999, he reported a one month history of back pain.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (ascribing heightened credibility to statements made to clinicians for the purpose of treatment); See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  Therefore, the Veteran's current statements, made in connection with his pending claim for VA benefits, that he has experienced continuous symptoms since service are inconsistent with the contemporaneous evidence and, thus, not credible.  

It is important to point out that the Board does not find that the Veteran's lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the Veteran's statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show a chronic in-service low back disorder and which fails to show any indication of back problems on either military separation examination report.  Instead, the evidence of record demonstrates that the first post-service complaint of back pain was not provided until over forty years after his separation from the active duty.  The Veteran's lay statements are also inconsistent with the numerous medical opinions of record, which determine that the Veteran's currently diagnosed low back disorder is not related to his active military service.

For the reasons set forth above, the Board finds that the Veteran's lay statements concerning his low back disorder being present since his active military service to not be credible.  Therefore, these statements do not support a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the Veteran's statements in support of this current claim, is unfavorable to the claim for service connection for a low back disorder.  Accordingly, while his contentions have been carefully considered, neither these contentions nor the clinical record establish a continuity of symptomatology such as to serve as a basis for a grant of service connection.

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence in this case, however, is against the Veteran's claim; as such, that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

For the reasons explained above, the Veteran's claim of entitlement to service connection for a low back disability is not warranted.

III.  TDIU

The Veteran filed a TDIU claim in September 2005.  At the time of a June 2005 VA outpatient treatment record, the Veteran was working as an English schoolteacher.  However, he reported during the May 2011 Board hearing that he was currently unemployed and had been since the school where he had been employed closed.  See Board hearing transcript, pages 3, 6.  Prior to his schoolteacher position, the Veteran testified that he retired early in 1997 due to his non-service connected back disorder and due to service-connected feet disabilities.  See Board hearing transcript, page 3.

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability." Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards for an award of total rating based on unemployability.  When the Veteran's schedular rating is less than total (for a single or combination of disabilities), a total rating may nonetheless be assigned when there is only one such disability, such is ratable at 60 percent or more and, if are two or more disabilities, at least one disability is ratable at 40 percent or more, and any additional disabilities result in a combined rating of 70 percent or more, and the disabled person is unable to secure or follow a substantially gainful occupation.  See 38 C.F.R. § 4.16(a).  A total disability rating may also be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

Here, service connection is currently in effect for the following disabilities: onychomycosis and degenerative joint disease of the right foot, currently evaluated as 30 percent disabling; onychomycosis and degenerative joint disease of the left foot, currently evaluated as 30 percent disabling; bilateral hearing loss, currently evaluated as 0 percent disabling; and, tinnitus, currently evaluated as 10 percent disabling.  The Veteran's combined rating for his service-connected disabilities is 60 percent.  

However, the Veteran's service connected right and left foot disabilities, including bilateral factor, may be considered one disability for purposes of one 60 percent disability or one 40 percent disability under 38 C.F.R. § 4.16(a).  As such, when combining the Veteran's bilateral foot disabilities, including bilateral factor, he has a 60 percent rating.  See 38 C.F.R. §4.25, 4.26.  Thus, the Veteran is found to have one disability rated at 60 percent or more.  The Board notes that the Veteran is rated noncompensable for the service-connected hearing loss and 10 percent for tinnitus.  This is not a bar to meeting the schedular criteria.  In this regard, the Court upheld a finding that a Veteran with three service-connected disabilities, resulting from a single accident and yielding a combined rating of 60 percent, to meet the schedular criteria set forth in 38 C.F.R. § 4.16(a)  despite other unrelated service connected disabilities evaluated as noncompensable.  Gary v. Brown, 7 Vet. App. at 230 (1994).  Accordingly, the Veteran's other service-connected disabilities satisfies the schedular criteria for a TDIU, notwithstanding the evaluations for tinnitus and hearing loss.  Id.  38 C.F.R. § 4.16(a).  To find otherwise would lead to the absurd result that a Veteran with more than one service-connected disability is penalized in that he or she is required to have a combined disability rating of 70 percent while a Veteran with a single service-connected disability need only have a 60 percent rating.  See Sabonis v. Brown, 6 Vet. App. Vet.App. 426, 429 (1994) (stating that plain meaning of language of a statute must be given effect unless it would lead to absurd result). 

Therefore, the remaining inquiry is whether such disabilities render the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

In applying the above law to the facts of the case, the Board finds that the evidence of record establishes that the Veteran's service-connected disabilities do not preclude him from performing substantially gainful employment consistent with his educational and vocational experiences.  

Specifically, since filing his claim in September 2005, the Veteran was afforded a VA examination in January 2006 to assess the current severity of his service-connected bilateral hearing loss and tinnitus.  At the examination, the Veteran told the VA examiner that his bilateral hearing loss and tinnitus did not result in any time lost from work, and the functional impairment from these disabilities was difficulty hearing normal conversational speech.  The VA examiner did not provide an employability opinion.

The Veteran was afforded a VA examination in February 2006 to assess the current severity of his service-connected feet disabilities.  The Veteran did not report difficulties with employment at the examination, and the VA examiner did not provide an employability opinion.

In accordance with the Board's remand directives, the Veteran was afforded another VA examination in April 2012.  The examiner was asked to discuss whether the Veteran's service-connected disabilities prevent him from obtaining or maintaining gainful employment.  Following a physical examination of the Veteran and a review of the claims file, the VA examiner found that the Veteran's mild degenerative arthritis of his feet does not prevent him from performing gainful employment.  The examiner pointed out that the Veteran is on dialysis 3 times a week (for treatment of a non-service-connected disorder) and has Parkinson's disease (a non-service-connected disorder), both of which limit his ability to work.

In accordance with the Board's remand directives, the Veteran was afforded additional VA examinations in January 2013.  At the January 2013 VA audiologist examination, the VA examiner, following a review of the Veteran's prior audiological reports and a physical examination of the Veteran, determined that the Veteran's service-connected bilateral hearing loss and tinnitus do not impact his ability to work and would not stop the Veteran from seeking gainful employment.  The examiner reasoned that the Veteran was able to communicate with the examiner with ease.

At the January 2013 VA skin examination, the VA examiner, following a review of the Veteran's claims file and a physical examination of the Veteran, determined that the Veteran's service-connected onychomycosis of his feet does not impact his ability to work.  The examiner reasoned that onychomycosis causes the Veteran's bilateral toenails to thicken, discolor, disfigure, and split; however, the examiner stated that onychomycosis appears to be a cosmetic concern.  The examiner noted that onychomycosis can cause the toenails to become so thick that they press against the inside of the shoes, causing pressure, irritation, and pain.  However, the examiner determined that this would not cause any functional impairment or impact the Veteran's physical or sedentary employment.  The examiner also pointed out that the onychomycosis only affects less than 5 percent of the Veteran's total body area.

At the January 2013 VA orthopedic examination, the VA examiner, following a review of the Veteran's claims file and a physical examination of the Veteran, determined that the Veteran's service-connected degenerative joint disease of the feet is less likely as not to cause impairment in obtaining or maintaining gainful employment for which his education and occupational experience would otherwise qualify him.  The examiner observed that the Veteran does have difficulty standing and walking due to his feet.  Nonetheless, the examiner found that the Veteran's major causes of his unemployability are his Parkinson's disease, renal failure, and a recent hip fracture - all non-service-connected disorders.  In particular, the examiner determined that the Veteran's Parkinson's disease and end-stage renal failure would prevent him for obtaining any physical or sedentary gainful employment.

These VA examiners, following a complete interview with the Veteran, determined that the Veteran was not unemployable due to his service-connected disabilities.  There are no medical opinions to the contrary in the claims file, and the treatment records do not provide contrary evidence.  To date, no physicians (VA or private) have determined that the Veteran is unemployable due to his service-connected disabilities.

In short, the Veteran's service-connected disabilities do not preclude him from securing and maintaining substantially gainful employment consistent with his educational and vocational experiences.  His non-service-connected disorders, to include his low back disorder, Parkinson's disease, renal failure, and hip disorder, may not be considered in determining his eligibility for referral for extraschedular consideration.  

In reaching the above determination, the Board has considered the lay Veteran's statements as to the nature and severity of his service-connected symptomatology.  The Veteran is certainly competent to describe his symptoms.  Layno, 6 Vet. App. at 470.  However, in evaluating these types of claims, VA must only consider the factors as enumerated in the rating criteria discussed above, which in part involves the examination of clinical data gathered by competent medical professionals.  Massey v. Brown, 7 Vet. App. 204, 208 (1994).  To the extent that the Veteran argues or suggests that the clinical data supports a TDIU evaluation, he is not competent to make such an assertion.  Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a determination on whether the service-connected disabilities prevent the Veteran's employability, falls outside the realm of common knowledge of a layperson.  See Jandreau, 492 F.3d at 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).

In conclusion, the preponderance of the evidence is against entitlement to a TDIU.  
The Board finds that the allegations of unemployability provided by the Veteran are neither persuasive nor supportable when viewed in light of the competent evidence of record.  See 38 C.F.R. § 3.159(a).  It follows that there is not such a balance of the positive evidence with the negative evidence to otherwise permit a favorable determination on this issue.  38 U.S.C.A.  § 5107(b).  


ORDER

Service connection for a low back disability is denied.

Entitlement to a TDIU rating is denied.




____________________________________________
J.N. MOATS 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


